Citation Nr: 0843915	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-27 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 1995, for the award of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and a mood disorder.  

2.  Entitlement to an initial compensable evaluation for 
service-connected basal cell carcinoma of the left eyebrow, 
left medial canthus, and frontalium of the nose.

(The issues of entitlement to service connection for Epstein-
Barr virus infection and entitlement to service connection 
for residuals of exposure to ionizing radiation will be the 
subjects of a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1959 to 
January 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of March 2005 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating question currently 
under consideration was placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has characterized that issue as 
set forth on the title page.  

In April 2008, the veteran and his wife testified at a 
hearing held at the RO before the undersigned member of the 
Board.

As noted on the title page, the issues of entitlement to 
service connection for Epstein-Barr virus infection and 
entitlement to service connection for residuals of exposure 
to ionizing radiation will be the subjects of a separate 
Board decision.  This is required because these issues were 
addressed in a hearing by another member of the Board in 
April 1998.  


FINDINGS OF FACT

1.  An application for what the RO construed as a claim of 
service connection for a mental disorder was not received 
until November 13, 1995.  

2.  The veteran's service-connected basal cell carcinomas of 
the left eyebrow, left medial canthus, and frontalium of the 
nose are evidenced by no more than slightly disfiguring 
superficial scars, which are not indurated and inflexible, 
more than 5 inches in length, at least 1/4 inch in width, 
elevated or depressed on palpation, adherent to underlying 
tissue, hypo- or hyperpigmented, abnormal in texture, or 
causative of loss of underlying soft tissue.  


CONCLUSIONS OF LAW

1.  The criteria for award of an effective date prior to 
November 13, 1995, for the award of service connection for 
psychiatric disability have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2007).  

2.  The criteria for an initial compensable rating for the 
veteran's service-connected basal cell carcinoma of the left 
eyebrow, left medial canthus, and frontalium of the nose have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7818 (2002); 38 C.F.R. 
§§ 4.1, 4.10, 4.14, 4.7, 4.118, Diagnostic Codes 7800, 7818 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2004, July 2007, and March 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided statements of the case 
(SOC) and supplemental statements of the case (SSOCs) 
reporting the results of its reviews of the issues on appeal 
and the text of the relevant portions of the VA regulations.  
The veteran was also apprised of the changes in the criteria 
for evaluating disabilities of the skin.  67 Fed. Reg. 49596 
(July 31, 2002).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  The Board notes that the veteran has averred that the 
Navy maintained "secret medical records" related to his 
exposure to ionizing radiation in service, and that VA has 
failed in its duty to assist by not obtaining those records.  
However, the Board notes that, in response to a March 2004 
request to the Bureau of Naval Personnel (BUPERS) that they 
provide the requested records, BUPERS responded that the 
requested records had been transferred to National Personnel 
Records Center (NPRC).  In correspondence dated in June 2005, 
NPRC confirmed an earlier correspondence that all SMRs were 
sent to the RO on May 27, 1994.  Since the service department 
has informed VA that all requested records had been sent to 
NPRC, and because NPRC has certified that all of the 
veteran's SMRs have been sent to VA, the Board concludes that 
all available SMRs have been obtained.  Since none of the 
veteran's SMRs of record contain information related to his 
exposure to ionizing radiation, the Board also concludes that 
either the claimed "secret medical records" do not exist, 
or if they do, further efforts to obtain them would be futile 
in light of the testaments of the Navy and NPRC.  See 38 
C.F.R. § 3.159(c)(2).  In any event, any "secret medical 
records" relating to exposure to ionizing radiation in 
service would pre-date the veteran's basal cell carcinomas 
and would not be relevant to the issues before the Board.  VA 
has no duty to inform or assist that was unmet.  

II.  Earlier Effective Date

The veteran's first claim for service connection for any 
disability was submitted on April 25, 1994.  The claim was 
for service connection for recurring tumors due to exposure 
to radiation; no mention was made of a claim for a mental 
disability.  The RO received another claim from the veteran 
on November 13, 1995, for service connection for radiation 
exposure which, the claim stated, had caused severe pains in 
the arms, shoulders, and legs, as well as sleeplessness, 
numbness in both hands, and fatigue.  As evidenced by 
subsequent RO decisions, the RO subsequently found, through a 
very liberal interpretation, that the veteran's November 13, 
1995, claim also constituted an informal claim for service 
connection for a mental disorder.  After a lengthy procedural 
process, the veteran was granted service connection for an 
acquired psychiatric disorder to include PTSD and a mood 
disorder in a rating decision dated March 16, 2005, rated as 
50 percent disabling.  The assigned effective date was 
November 13, 1995, the date of receipt of what the RO 
construed to be an informal claim.  The veteran contends that 
that the effective date should be the day following his 
release from active duty, which was January 22, 1963, 
because, he contends, he began to suffer mental symptoms 
while still on active duty.    

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on an original claim, a claim re-
opened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

Here, the evidence shows that the earliest claim received by 
the RO that could be construed as a claim for a mental 
disability is the claim received on November 13, 1995.  Thus, 
under the law governing award of an effective date, the 
earliest possible date is the assigned date of November 13, 
1995, the date of receipt of the informal claim for service 
connection.  The Board acknowledges the veteran's contention 
that he should be awarded an effective date based on his 
separation from active duty; however, as explained in the 
preceding paragraph, as a matter of law, the effective date 
can only be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  The claim for an 
effective date earlier than November 13, 1995, for the award 
of service connection for an acquired psychiatric disorder to 
include post-traumatic stress disorder (PTSD) and a mood 
disorder, is denied.  

III.  Basal Cell Carcinoma Initial Award

The veteran was service connected for basal cell carcinoma of 
the left eyebrow, left medial canthus, and frontalium of the 
nose, in a rating decision dated in March 2007, rated as 
noncompensably (zero percent) disabling.  He contends that a 
compensable rating is warranted.  

The record contains evidence of removal of basal cell 
carcinomas in the early and mid-1990s.  A December 1999 
treatment note mentioned that the veteran's face showed 
scarring from his biopsies, but did not elaborate as to size 
or characteristics of the scarring.  

In a VA general medical examination provided in March 2004, 
the examiner noted that the veteran had a basal cell 
carcinoma under the left eyebrow that had been removed twice, 
and a basal cell carcinoma by the medial tear duct in the 
right eye, and several on the nose that had been removed, as 
well as both on the left and right temporal areas.  The 
examiner reported that all of these had healed and looked 
good at the time.  

The veteran underwent a VA skin examination in July 2007.  
This examiner noted the veteran's several basal cell 
carcinoma removals and punch biopsies conducted in 1990 and 
1996.  The veteran reported that the scars from biopsies and 
surgeries were not painful and were well-healed.  He denied 
any other local or systemic symptoms or treatment for the 
skin areas being examined.   

The examiner noted that the veteran's residuals of basal cell 
carcinomas have not restricted his activities of daily living 
or his occupation.  Examination revealed a stable, freely 
moving, and nontender scar above the left medial canthus 
measuring 1.5 cm in length with normal pigmentation.  The 
examiner could find no perceptible scar on the left lower 
eyelid, and no discernable lesion on the frontalium of the 
nose.  He also could find no residuals of a biopsy on the 
cheek or jaw.  A depression was noted on the left medial 
canthus that measured five mm by five mm and was five mm 
deep; the depression was not identified as a scar.  

The veteran was seen on the first of the following month for 
follow-up regarding a basal cell carcinoma at the frontalium 
of the nose.  The report of that follow-up reported that 
there was no evidence of a recurrence of any of the veteran's 
basal cell carcinomas on the eyelids or nose.  Shave biopsy 
results were reported as clear.  Another follow-up in 
November 2007 noted complaints and findings of new scaly 
lesions, but did not report on the condition of the veteran's 
scarring other than to say that the there remained a two mm 
pink pearly papule at the nasal philtrum.  Another shave 
biopsy was done, and that showed that the veteran did not 
have skin cancer.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's sinusitis 
claim as a claim for higher evaluation of an original award, 
effective from the date of award of service connection, in 
this case, April 25, 1994.  

During the pendency of the veteran's claim, the VA regulation 
dealing with rating skin disabilities, 38 C.F.R. § 4.118, was 
amended, effective August 30, 2002.  See 67 Fed. Reg. 49596 
(July 31, 2002).  The veteran was apprised of the changes by 
letter in October 2002.  Because the changes became effective 
during the pendency of the claim, the Board must determine 
whether the revised version is more favorable to the veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.

The evidence shows that the only residuals of the veteran's 
basal cell carcinoma are the scars resulting from their 
removal.  Under the old criteria, the veteran's residual 
scarring is evaluated utilizing the rating criteria found at 
Diagnostic Code 7818, new malignant growths of the skin.  
Diagnostic Code 7818, in turn, calls for rating scars, 
disfigurement, etc., on the extent of constitutional symptoms 
and physical impairment.  Disfiguring scars of the head, 
face, or neck, in turn, are evaluated utilizing the rating 
criteria found at Diagnostic Code 7800.  Under the old 
Diagnostic Code 7800, a non-compensable rating is warranted 
for slight disfigurement, and a 10 percent rating is 
warranted when there is moderate disfigurement.  Here, the 
evidence discussed above clearly indicates that the veteran's 
facial disfigurement is no more than slight.  As noted, the 
March 2004 examiner reported that all of the veteran's basal 
cell carcinomas had healed and looked good at the time.  The 
July 2007 examiner identified a stable, freely moving, and 
nontender scar above the left medial canthus measuring 1.5 cm 
in length with normal pigmentation.  The examiner could find 
no perceptible scar on the left lower eyelid, and could find 
no discernable lesion on the frontalium of the nose, and no 
residuals of a biopsy on the cheek or jaw.  A depression 
noted on the left medial canthus was not identified as a 
scar.  Subsequent treatment notes indicate no disfigurement 
related to the August and November shave biopsies.  In light 
of the foregoing, the Board finds that, under the old rating 
criteria, utilizing the criteria found at Diagnostic Code 
7800, an increased, 10 percent, rating is not warranted 
because the evidence does not show that the veteran's 
disfigurement can reasonably be described as moderate.  

The Board has considered whether application of any other of 
the old criteria is warranted, but finds none that is apt.  
None of the veteran's scars has been described as poorly 
nourished with repeated ulceration, or as tender and painful 
on objective demonstration, either of which would warrant 
award of a 10 percent rating.  Diagnostic Codes 7803, 7804.  

Thus, the Board finds that, under the old criteria, the 
veteran's disability picture more nearly approximates the 
criteria required for the presently assigned non-compensable 
rating, and that a higher rating is not warranted.  

Turning to the new criteria, effective August 30, 2002, the 
Board similarly finds that a compensable rating is not 
warranted.  Under the new rating criteria, the veteran's 
basal cell carcinoma is rated utilizing the criteria found at 
Diagnostic Code 7818, malignant skin neoplasms (other than 
malignant melanoma).  The new Diagnostic Code 7818, in turn, 
calls for rating as disfigurement of the head, face, or neck 
utilizing Diagnostic Code 7800, rating as scars utilizing 
Diagnostic Codes 7801-7805), or based on impairment of 
function.  As noted by the July 2007 VA examiner, the 
veteran's scars do not impact either his daily living 
activities or his occupation.  The Board therefore concludes 
that there is no impairment of function.  

Under Diagnostic Code 7800, a 10 percent rating is for 
application when there is one characteristic of 
disfigurement.  Note (1) to Diagnostic Code 7800 defines the 
eight characteristics of disfigurement for purposes of 
evaluation under § 4.118.  They are:  (1) a scar five or more 
inches (13 or more cm) in length; (2) a scar at least one-
quarter inch (0.6 cm) wide at the widest part; (3) surface 
contour of the scar elevated or depressed on palpation; (4) 
scar adherent to underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.  Applying the foregoing rating criteria to the 
medical evidence, the Board finds that a compensable rating 
is not warranted because none of the eight characteristics of 
disfigurement has been shown on examination.  Only one scar 
is discernible and it is not characterized by any one of 
these eight characteristics.

Diagnostic Codes 7801 and 7802 are not for application 
because the veteran's scars are not the result of burns.  
Diagnostic Code 7803 is inapt because there is no evidence 
that the veteran's scars are poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 is inapt because the 
veteran's scars have not been shown to be tender and painful 
on objective demonstration.  As noted by the July 2007 VA 
examiner, the veteran's scars do not impact either his daily 
living activities or his occupation, and there is thus no 
limitation of function, rendering Diagnostic Code 7805 inapt.  

In sum, the Board finds that a compensable rating is not 
warranted for any period since the effective date of April 
25, 1994, for the veteran's scarring resulting from his basal 
cell carcinomas under either the old or the new criteria, and 
the claim is therefore denied.  


ORDER

Entitlement to an effective date earlier than November 13, 
1995, for the award of service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and a mood disorder, is denied.  

Entitlement to a compensable evaluation for service-connected 
basal cell carcinomas of the left eyebrow, left medial 
canthus, and frontalium of the nose, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


